Action to recover for personal injuries sustained by plaintiff when he fell into an elevator shaft. Plaintiff sued the owner of the building and the tenant and the tenant’s assignee for the benefit of creditors. The court dismissed the complaint against all the defendants and plaintiff appeals from the judgment in favor of the owner and tenant but presses his appeal from the judgment only in so far as it dismisses his complaint against the owner. Judgment in so far as it is in favor of California Building Company, Inc., unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ.